Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 1 of 15 Page ID #:4795



  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
10

11        ANNA CRISTINA C., 1                           Case No. 5:19-cv-00988-AFM
12                                   Plaintiff,
13                                                     MEMORANDUM OPINION AND
                      v.
                                                       ORDER AFFIRMING DECISION
14                                                     OF THE COMMISSIONER
          ANDREW M. SAUL,
15        Commissioner of Social Security,
16                                   Defendant.
17

18
               Plaintiff filed this action seeking review of the Commissioner’s final decision
19
      denying her applications for disability insurance benefits and supplemental security
20
      income. In accordance with the Court’s case management order, the parties have filed
21
      memorandum briefs addressing the merits of the disputed issues. The matter is now
22
      ready for decision.
23
                                            BACKGROUND
24
               On October 30, 2012, Plaintiff filed applications for Disability Insurance
25
      Benefits and Supplemental Security Income, alleging disability beginning September
26

27    1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
28    5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
      Management of the Judicial Conference of the United States.
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 2 of 15 Page ID #:4796



  1
      22, 2009. (Administrative Record (“AR”) 593-602.) Her applications were denied
  2
      initially and upon reconsideration. (AR 409-422.) Plaintiff appeared with counsel at
  3
      hearings conducted before an ALJ on November 10, 2014, March 11, 2015, and July
  4
      31, 2015. At the hearings, Plaintiff, a medical expert (“ME”), and a vocational expert
  5
      (“VE”) testified. (AR 318-362.)
  6
            On August 20, 2015, the ALJ issued a decision finding that Plaintiff suffered
  7
      from the following medically severe impairments: degenerative disc disease of the
  8
      lumbar spine, stenosis, and stress incontinence. (AR 302.) The ALJ then determined
  9
      that Plaintiff retained the residual functional capacity (“RFC”) to perform light work
10
      except that she could occasionally bend, kneel, stoop, crouch, and crawl and she
11
      required access to a restroom. (AR 304-310.) After finding that Plaintiff’s RFC
12
      permitted her to perform her past relevant work as a teller supervisor, the ALJ
13
      concluded that Plaintiff was not disabled at any time from September 22, 2009
14
      through the date of the ALJ’s decision. (AR 310-311.) The Appeals Council denied
15
      review. (AR 1-7.)
16
            Thereafter, Plaintiff filed an action in this Court seeking review of the decision.
17
      Case No. 5:17-cv-00970-AFM. The Court found that the ALJ had failed to provide
18
      legally sufficient reasons for rejecting the opinion of Plaintiff’s treating physician,
19
      Suk Park, M.D., and remanded the matter to the Commissioner for further
20
      proceedings. Following the remand, another hearing was conducted, at which
21
      Plaintiff, a VE, and an ME testified. (AR 2927-2983.)
22
            On January 29, 2019, the ALJ issued a partially favorable decision. The ALJ
23
      found that Plaintiff suffered from the following severe impairments: degenerative
24
      disc disease/degenerative joint disease of the lumbar spine; osteoarthritis of the left
25
      hand; osteoarthritis of the bilateral knees; and stress incontinence. (AR 2906.) The
26
      ALJ concluded that Plaintiff’s impairments did not meet or equal any listed
27
      impairment. (AR 2909.) Further, the ALJ determined that, prior to June 1, 2016,
28

                                                 2
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 3 of 15 Page ID #:4797



  1
      Plaintiff retained the residual functional capacity (“RFC”) to lift/carry, and push/pull
  2
      20 pounds occasionally and 10 pounds frequently; stand/walk for six hours in an
  3
      eight-hour workday; sit for six hours in an eight-hour workday; frequent fingering
  4
      bilaterally; frequent pushing/pulling with lower extremities; occasional postures
  5
      other than crawling; frequent work with hazards; and must have ready access to a
  6
      restroom. (AR 2909.) Relying on the testimony of the VE, the ALJ concluded that
  7
      Plaintiff could perform her past relevant work as a teller supervisor and, therefore,
  8
      was not disabled prior to June 1, 2016. (AR 2914-2915.) The ALJ determined that
  9
      beginning June 1, 2016, and based upon Plaintiff’s right knee impairment, Plaintiff’s
10
      RFC was further restricted to standing/walking no more than four hours in an eight-
11
      hour day. Relying on the testimony of the VE, the ALJ determined Plaintiff was not
12
      capable of returning to her past relevant work. (AR 2914-2916.) Applying the
13
      Medical-Vocational Guidelines, the ALJ concluded that Plaintiff was disabled as of
14
      June 1, 2016. (AR 2916.)
15
            On March 31, 2019, the ALJ’s decision became the final decision of the
16
      Commissioner.
17
                                         DISPUTED ISSUES
18
            Whether the ALJ provided legally sufficient reasons for rejecting the opinion
19
      of Plaintiff’s treating physician, Suk Park, M.D.
20
                                      STANDARD OF REVIEW
21
            Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
22
      determine whether the Commissioner’s findings are supported by substantial
23
      evidence and whether the proper legal standards were applied. See Treichler v.
24
      Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
25
      evidence means “more than a mere scintilla” but less than a preponderance. See
26
      Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
27
      1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
28

                                                 3
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 4 of 15 Page ID #:4798



  1
      reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
  2
      U.S. at 401. This Court must review the record as a whole, weighing both the
  3
      evidence that supports and the evidence that detracts from the Commissioner’s
  4
      conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is susceptible of more
  5
      than one rational interpretation, the Commissioner’s decision must be upheld. See
  6
      Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
  7
                                              DISCUSSION
  8
             I.      Relevant Law
  9
             In determining a claimant’s RFC, an ALJ must consider all relevant evidence
10
      of record, including medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041
11
      (9th Cir. 2008); see 20 C.F.R. § 404.1527(b). Before rejecting the uncontradicted
12
      opinion of a treating or examining physician, an ALJ must provide clear and
13
      convincing reasons for doing so. Hill v. Astrue, 698 F.3d 1153, 1159-1160 (9th Cir.
14
      2012); Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008).
15
      “Even if contradicted by another doctor, the opinion of an examining doctor can be
16
      rejected only for specific and legitimate reasons that are supported by substantial
17
      evidence in the record.” Hill, 698 F.3d at 1160 (quoting Regennitter v. Comm’r of
18
      the Soc. Sec. Admin., 166 F.3d 1294, 1298-1299 (9th Cir. 1999)). An ALJ meets the
19
      requisite specific and legitimate standard “by setting out a detailed and thorough
20
      summary of the facts and conflicting clinical evidence, stating his interpretation
21
      thereof, and making findings.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017)
22
      (citations and internal quotation marks omitted).
23
             II.     Medical Evidence 2
24
             In summarizing the medical record prior to June 1, 2016, the ALJ began by
25
      noting Plaintiff’s history of degenerative disc disease/degenerative joint disease of
26
      the lumbar spine, osteoarthritis of the left hand, and osteoarthritis of the bilateral
27
      2
28      Because Plaintiff’s claim involves only her physical impairments, the Court limits its summary to
      the medical evidence relevant to her claim.
                                                      4
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 5 of 15 Page ID #:4799



  1
      knees. (AR 2910.) An X-ray of Plaintiff’s lumbar spine in May 2013 revealed
  2
      degenerative changes and “mild” retrolisthesis of L5 on S1. Otherwise, Plaintiff’s
  3
      lumbar spine demonstrated normal alignment and there was no compression fracture.
  4
      (AR 753.) A March 2015 MRI of Plaintiff’s lumbar spine revealed degenerative disc
  5
      changes consistent with mild to moderate spinal canal stenosis at L5-S1, mild spinal
  6
      canal stenosis at L4-5 and L3-4, and “very mild” retrolisthesis at L4-5. (AR 2235-
  7
      2236.) 3 In March 2016, an X-ray of Plaintiff’s knee revealed mild early degenerative
  8
      changes and calcification of the medial collateral ligament. (AR 3421.)
  9
             The ALJ noted that the record contained positive findings. In particular,
10
      Plaintiff had, at times, demonstrated tenderness, pain, decreased range of motion, and
11
      spasm to the lumbar spine. In addition, while straight-leg raising tests were mostly
12
      negative (see, e.g., AR 1500 (April 2010), 2012 (January 2015), 3173 (September
13
      2015), 3196-3187 (October 2015), 3319 (December 2015)), the ALJ noted “rare”
14
      positive straight-leg raising tests (see AR 1526 (July 28, 2010), 1764 (July 2011),
15
      2446 (March 2015)). 4 Further, treatment notes reflected that Plaintiff had effusion in
16
      the right knee and tenderness over the medial joint line and posteriorly with limited
17
      range of motion. (AR 2910; see AR 945, 972, 979, 1525.)
18
             After acknowledging the foregoing positive findings, the ALJ stated that the
19
      record did not demonstrate sustained gait deficits that lasted for any continuous 12-
20
      month period. Instead, the ALJ remarked that the records “overwhelmingly described
21
      her ambulation/gait as normal.” (AR 2911; see AR 1499-1500 (April 26, 2010), 1525
22
      (July 28, 2010), 1786 (August 5, 2011), 2295 (February 2015), 2445 (March 2015),
23

24    3
        The MRI report itself includes two dates – February 26, 2015 and March 3, 2015. (AR 2235.) The
25    Court uses March 2015 as shorthand.
      4
        Plaintiff complains that the ALJ’s decision fails to provide clear citations to the records or
26    examinations to which his conclusions refer. (ECF No. 26 at 9.) It is true that the ALJ’s method of
      citation – namely, string citations found at the end of a paragraph – is less than ideal and requires
27    additional work by the reader. Nevertheless, reference to the pages of the record the ALJ identifies
28    does reveal the basis for his decision. In addition, the ALJ cites to duplicate records. The Court has
      eliminated redundant citations.
                                                        5
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 6 of 15 Page ID #:4800



  1
      3173 (September 2015), 3196 (October 2015).) The ALJ then addressed treatment
  2
      notes from April 2010 to October 2015. Specifically, the ALJ cited records revealing
  3
      that Plaintiff reported walking “a lot” in the two months prior to April 2010; she
  4
      ambulated without difficulty; straight-leg raising was negative; she demonstrated
  5
      good strength and coordination; and she performed normal toe, heel, and tandem gait
  6
      despite reduced lumbar range of motion. (AR 2911; see AR 1499-1500, 1506-1507,
  7
      2012, 2295, 2445, 3173, 3196-3197, 3320.)
  8
            Next, the ALJ discussed Plaintiff’s March 2013 consultative orthopedic
  9
      examination by Payam Moazzaz, M.D. The examination revealed that Plaintiff had
10
      a reciprocal gait pattern with normal heel and toe walking. She exhibited mild
11
      tenderness to palpation in the paraspinal musculature near the lumbosacral junction,
12
      but no muscle spasm. Range of motion in the upper and lower extremities, including
13
      the knees, was normal. Range of motion of the spine was somewhat reduced, but
14
      straight-leg raising was negative bilaterally in both the seated and supine positions.
15
      Plaintiff’s motor strength was 5/5, and both her sensations and reflexes were intact.
16
      An X-ray of the lumbar spine on that date showed no scoliosis, no evidence of
17
      fracture, and disc space narrowing at L5-S1 with vacuum disc phenomenon. An X-
18
      ray of Plaintiff’s pelvis was unremarkable. Dr. Moazzaz diagnosed Plaintiff with L5-
19
      S1 degenerative disc disease and left hip arthralgia. (AR 2911; see AR 745-749.)
20
            Dr. Moazzaz opined that Plaintiff was able to lift and carry 20 pounds
21
      occasionally and 10 pounds frequently; stand/walk for six hours in an eight-hour
22
      workday; sit for six hours in an eight-hour workday with normal breaks; perform
23
      postural activities occasionally; perform overhead activities on an unrestricted basis
24
      with full use of her hands for fine and gross manipulation; and did not require the use
25
      of an assistive ambulatory device. (AR 749.)
26
            The ALJ observed that treatment for Plaintiff’s musculoskeletal impairments
27
      was largely conservative prior to June 1, 2016. For example, he noted that Plaintiff
28

                                                6
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 7 of 15 Page ID #:4801



  1
      initially was provided with pain medication, exercises, and physical therapy. In
  2
      addition, physical therapy records indicated that Plaintiff’s rehabilitation potential
  3
      was good, and she was progressing toward her goals. Although Plaintiff reported
  4
      increased pain in August 2010, the pain was attributed to her “moving houses.”
  5
      Physical therapy records include notations that Plaintiff reported improvement in
  6
      pain. (AR 787-788, 1530, 1541, 1545-1546, 1551, 1559.) The ALJ further noted
  7
      that, in March 2013, Plaintiff reported that her treatment involved physical therapy,
  8
      chiropractic care, and acupuncture. At that time, Plaintiff had not received injections
  9
      of spinal surgical intervention. She took Tylenol for pain. (AR 745-746.) Plaintiff
10
      subsequently did receive injection therapy for her pain. (AR 2911; see AR 2576-2578
11
      (April 2015).)
12
            Dr. Park’s Opinion
13
            In February 2015, Dr. Park completed a questionnaire in which he opined that
14
      Plaintiff could lift and carry on an occasional and frequent basis no more than 10
15
      pounds; could sit for less than two hours in an eight-hour workday; could stand/walk
16
      for less than two hours in an eight-hour workday; could sit for ten minutes before
17
      being required to change position; could stand for five minutes before changing
18
      position; must walk around every five minutes for ten minutes; needed to lie down at
19
      unpredictable intervals every fifteen minutes during a work shift; could occasionally
20
      twist, stoop, crouch, and climb stairs and ladders; was “constantly” limited in her
21
      ability to reach, handle, finger, feel, push, and pull; should avoid even moderate
22
      exposure to extreme cold, heat, wetness, humidity, noise, fumes, and hazards, which
23
      would exacerbate her pain; and would miss more than three days a month of work
24
      due to her impairments. (AR 2230-2232.) In a letter dated March 12, 2015, Dr. Park
25
      wrote that Plaintiff suffered from multilevel lumbar spine arthritis and mild to
26
      moderate lumbar spinal stenosis and that “[t]hese conditions prevent her from
27
      working.” (AR 2234.)
28

                                                7
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 8 of 15 Page ID #:4802



  1
            Dr. Kwock’s testimony
  2
            John F. Kwock, M.D., an orthopedic surgeon, testified as a medical expert.
  3
      Prior to his testimony, Dr. Kwock had reviewed the entire medical record. He stated
  4
      that the record showed that Plaintiff suffered from degenerative disc and degenerative
  5
      joint disease of the lumbar spine; mild osteoarthritis in the small joints of the left
  6
      hand; mild early osteoarthritis in both knees; and is status post arthroscopy of the left
  7
      knee. In Dr. Kwock’s opinion, Plaintiff is able to perform work in the light exertional
  8
      range – including the ability to stand/walk and sit for six hours in an eight-hour
  9
      workday. In response to the ALJ’s inquiry about Dr. Park’s opinion, Dr. Kwock
10
      testified that he found no musculoskeletal evidence “that even comes close to
11
      supporting” the limitations opined by Dr. Park. Dr. Kwock addressed specific
12
      medical records, including Dr. Park’s physical examinations as well as others, which
13
      showed normal motor strength, normal sensation and reflexes, and normal gait. He
14
      explained that all of the examinations from 2008 to 2017 were “either close to, if not,
15
      normal.” Given that the objective evidence showed minimal degenerative changes,
16
      Dr. Kwock opined that the record did not support finding Plaintiff unable to perform
17
      light work. (AR 2934-2945, 4648-4649.)
18
            III.   The ALJ’s Decision
19
            In assessing Plaintiff’s RFC for the period prior to June 1, 2016, the ALJ stated
20
      that he relied heavily upon the opinion of Dr. Kwock. The ALJ found Dr. Kwok’s
21
      opinion to be consistent with the evidence and observed that Dr. Kwock has a
22
      background in orthopedic surgery, so he possessed the relevant education, training,
23
      and experience to assess Plaintiff’s particular impairments. Further, the ALJ noted
24
      that Dr. Kwock had experience testifying as an expert in Social Security
25
      Administration proceedings, and therefore he had knowledge of the relevant rules
26
      and regulations. The ALJ emphasized that Dr. Kwock was the only physician who
27
      had access to all of the medical evidence in the record and reviewed that evidence
28

                                                 8
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 9 of 15 Page ID #:4803



  1
      before the hearing. Finally, the ALJ noted that Dr. Kwock’s opinion was generally
  2
      consistent with the opinion of the State agency medical consultant as well as the
  3
      opinion of the consultative orthopedic examiner (Dr. Moazzaz), both of whom opined
  4
      that Plaintiff could perform work in the light exertion range. (AR 2912.)
  5
            Nevertheless, the ALJ gave some weight to Plaintiff’s subjective allegations
  6
      of pain and stress incontinence issues, and imposed functional restrictions beyond
  7
      those opined by Dr. Kwock, the State agency physician, and Dr. Moazzaz.
  8
      Specifically, the ALJ further limited Plaintiff’s postural activities and included a
  9
      requirement that Plaintiff be provided ready access to a restroom. (AR 2912.)
10
            The ALJ accorded little weight to Dr. Park’s opinion. The ALJ recognized that
11
      that a treating physician’s opinions are typically afforded greater weight, but
12
      concluded that Dr. Park’s opinions were unsupported by, and inconsistent with, the
13
      weight of the medical evidence. Specifically, the ALJ found that the objective
14
      evidence prior to June 1, 2016 reflected only minimal degenerative joint disease that
15
      would not support the limitations assessed by Dr. Park. The ALJ pointed out that
16
      “nearly all physical examinations, including those conducted by Dr. Park, were close
17
      to normal with minimal changes on objective findings.” (AR 2913.) For example, Dr.
18
      Park’s examinations revealed normal gait without difficulty, normal motor strength,
19
      normal neurological findings, and negative straight-leg raising tests. Other
20
      evaluations similarly revealed 5/5 strength in the bilateral lower extremities, intact
21
      toe-heel walk, normal gait, and normal motor, sensory, and symmetrical reflexes in
22
      the upper and lower extremities. In addition, the ALJ noted that the diagnostic
23
      evidence prior to June 1, 2016, including X-ray results, showed minimal degenerative
24
      changes. (AR 2913.)
25
            With respect to Dr. Park’s March 2015 statement that Plaintiff’s conditions
26
      prevented her from working, the ALJ noted that the opinion lacked any objective
27

28

                                                9
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 10 of 15 Page ID #:4804



  1
      clinical findings or other evidence supporting it. In addition, the ALJ stated that the
  2
      opinion was on an issue reserved to the Commissioner. (AR 2913.)
  3
             IV.     Analysis
  4
             Because Dr. Park’s opinion regarding Plaintiff’s functional limitations was
  5
      controverted by the opinions of Dr. Moazzaz, Dr. Kwok, and the State agency
  6
      physician, the ALJ was required to provide specific and legitimate reasons supported
  7
      by substantial evidence in the record before rejecting it. See Orn, 495 F.3d at 632.
  8
             As set forth above, the ALJ found Dr. Park’s opinion was not supported by the
  9
      objective medical evidence, which showed only minimal degenerative disease, and
 10
      was inconsistent with both Dr. Park’s physical examinations and with other
 11
      evaluations. (AR 2913.)
 12
             An ALJ may properly reject a treating physician’s opinion that is unsupported
 13
      by clinical findings. See Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012); Bray
 14
      v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009). Here, the ALJ
 15
      pointed out the absence of significant clinical findings supporting Dr. Park’s opinion.
 16
      While Dr. Park indicated that he relied upon X-rays and MRI findings to support his
 17
      opinion (AR 2231), 5 the ALJ noted that the X-ray and MRI results predating June 1,
 18
      2016 showed “very mild” to mild retrolisthesis at L4-L5 and L5 on S1, mild spinal
 19
      canal stenosis at L4-5 and L3-4, and mild to moderate spinal canal stenosis at L5-S1.
 20
      (See AR753, 2235-2236.) Given these mild to moderate clinical findings, the ALJ
 21
      could properly reject Dr. Park’s opinion as to Plaintiff’s extreme limitations. See
 22
      Charles B. v. Berryhill, 2019 WL 1014781, at *6 (C.D. Cal. Mar. 4, 2019) (ALJ
 23
      properly rejected treating physician’s opinion for lack of objective support where
 24
      MRI showed small disc bulges, mild to moderate foraminal stenosis, but no central
 25
      canal stenosis or root impingement); Gonzalez v. Astrue, 2013 WL 394415, at *7-8
 26
      5
       Plaintiff points out that, to the question, “What medical findings support the limitations described
 27   above,” Dr. Park not only identified X-ray and MRI findings, but also wrote “referrals to physical
 28   medicine, physical therapy...” (AR 2231.) It is unclear how a referral to physical therapy constitutes
      a medical “finding” supporting functional limitations.
                                                       10
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 11 of 15 Page ID #:4805



  1
      (E.D. Cal. Jan. 30, 2013) (ALJ properly rejected treating physician’s opinion for lack
  2
      of objective support where MRI and CT scans revealed “mild stenosis”); Coelho v.
  3
      Astrue, 2011 WL 3501734, at *6 (N.D. Cal. Aug. 10, 2011) (ALJ met his burden of
  4
      providing a specific, legitimate reason to reject the treating physicians’ opinions for
  5
      lack of supporting objective evidence where evidence of cervical spine condition
  6
      included an MRI showing stenosis, disc narrowing, desiccation, and posterior disc
  7
      bulging, but normal cord signal), aff'd, Coelho v. Colvin, 525 F. App’x 637 (9th Cir.
  8
      2013).
  9
            Plaintiff complains that in weighing Dr. Park’s opinion, the ALJ failed to
 10
      consider an October 2015 MRI showing, among other things, grade 1 retrolisthesis
 11
      of L5 on S1 with “moderate degenerative disc disease and disc space height loss.
 12
      Diffuse disc bulge combines with moderate to severe bilateral facet
 13
      arthropathy/hypertrophy changes to result in moderate left and mild right neural
 14
      foraminal stenosis.” (ECF No. 26 at 11-12; AR 25-27.) Dr. Park, however, rendered
 15
      his opinion more than half a year before the October 31, 2015 MRI findings. The
 16
      ALJ was not required to consider evidence not in existence at the time Dr. Park
 17
      rendered his opinion as evidence supporting that opinion. In sum, the ALJ did not err
 18
      in concluding that Dr. Park’s opinion lacked objective evidence to support it.
 19
            The ALJ also concluded that Dr. Park’s opinion was not supported by either
 20
      his treatment notes or the medical record as a whole. As set forth above, Plaintiff’s
 21
      physical examinations, including those by Dr. Park, were predominantly normal with
 22
      minimal positive findings. In particular, Plaintiff’s motor strength, reflexes, and
 23
      sensation were consistently normal; her gait was almost always normal; and straight-
 24
      leg raising was, with few exceptions, most often negative.
 25
            Plaintiff argues that the ALJ ignored medical evidence containing positive
 26
      findings. In particular, Plaintiff points to treatment notes from May to August 2008
 27
      in which Plaintiff exhibited tenderness, pain, decreased range of motion, and one
 28

                                                11
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 12 of 15 Page ID #:4806



  1
      positive straight-leg raising test. (ECF No. 26 at 9-10, citing AR 945, 950 (May 10,
  2
      2008), 969 (May 28, 2008), 979 (July 2, 2008), 1011 (August 13, 2008).) 6 Plaintiff
  3
      also points to other records, including a treatment note from September 2013
  4
      revealing point tenderness in the sciatic nerve (AR 755); a January 2014 examination
  5
      revealing left hip positive points and decreased range of motion (AR 788); a check
  6
      mark in a note from March 2014 indicating Plaintiff’s lower back and spine were
  7
      “abnormal” without further specification (AR 789); a notation from August 2014
  8
      indicating Plaintiff exhibited pain on range of motion of the lower back (AR 787);
  9
      and examinations in 2010, 2011, and 2015, which Plaintiff contends include positive
 10
      straight-leg raising. (ECF No. 26 at 10, 12 (citing AR 1526, 1725, 1764, 2456,
 11
      2477).) 7
 12
              Plaintiff’s argument is unpersuasive. Plaintiff is correct that an ALJ may not
 13
      reject a physician’s opinion by selectively relying on some evidence while ignoring
 14
      other evidence. See Holohan v. Massanari, 246 F.3d 1195, 1207-1208 (9th Cir.
 15
      2001). At the same time, an ALJ is not required to “discuss every piece of evidence.”
 16
      Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003) (citation
 17
      omitted). Here, the ALJ accurately summarized the medical evidence and none of the
 18
      evidence cited by Plaintiff undermines the ALJ’s characterization of the record.
 19
      Rather, it is substantively the same as the evidence that the ALJ discussed in detail,
 20
      including identical physical examination findings. Contrary to Plaintiff’s suggestion
 21
      that the ALJ ignored the positive findings, the ALJ explicitly acknowledged and
 22

 23   6
        The Court notes that the positive findings from 2008 were made more than a year prior to
      Plaintiff’s alleged date of onset.
 24   7 Of the five records cited by Plaintiff, only three reveal positive straight-leg raising on the left and

 25   negative straight-leg raising on the right. (AR 1526 (July 2010), 1764 (July 2011), 2456 (March
      2015).) One record is not a positive clinical finding, but rather a physical therapy progress note
 26   assigning Plaintiff various exercises, one of which is “SLR in prone x 10 x 2.” (AR 1725.) The last
      is a record from Plaintiff’s April 2015 joint injection, which did not include a physical examination
 27   or clinical finding, but instead recites the positive left straight-leg raising finding from the March
      2015 examination. (AR 2477.)
 28

                                                        12
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 13 of 15 Page ID #:4807



  1
      addressed findings such as those Plaintiff points to, and in fact, cited some of the
  2
      exact same treatment notes. (See AR 2911, citing 945, 972, 979.) 8 Moreover, the ALJ
  3
      did not conclude that there was no evidence of a musculoskeletal impairment. Rather,
  4
      he concluded that the quantity and type of positive findings such as the ones Plaintiff
  5
      points to – i.e., tenderness, spasm, reduced range of motion, and sporadic positive
  6
      straight-leg raising tests – did not support the extreme limitations opined by Dr. Park,
  7
      such as an inability to occasionally lift/carry ten pounds and an inability to stand,
  8
      walk, or sit for even two hours in an eight-hour day.
  9
             Next, Plaintiff objects to the ALJ’s citations to records in which Plaintiff
 10
      sought treatment for conditions other than her back impairment, such as diabetes or
 11
      uterine bleeding. Although not entirely clear, Plaintiff appears to contend that the
 12
      ALJ could not properly consider medical findings contained in those records when
 13
      evaluating her back impairment. (ECF No. 26 at 11.) Plaintiff, however, cites no
 14
      authority for such a proposition, and the Court is aware of none.
 15
             Plaintiff argues that the ALJ improperly rejected Dr. Park’s March 12, 2015
 16
      opinion on the ground that it was on an issue reserved to the Commissioner. (ECF
 17
      No. 26 at 13.) Dr. Park’s opinion is found in a letter that states in full:
 18
             To whom it may concern:
 19
             [Plaintiff] suffers from multilevel lumbar spine arthritis and mild-
 20
             moderate lumbar spinal stenosis. See MRI report. These conditions
 21
             prevent her from working.
 22
      (AR 2234.)
 23
             The regulations provide that a treating physician’s opinion on the ultimate
 24
      issue of disability is not entitled to controlling weight, because statements by a
 25
      medical source that a claimant is “disabled” or “unable to work” are not medical
 26

 27   8
        The administrative record includes multiple copies or versions of the same treatment notes. While
 28   Plaintiff cites to page 969, the ALJ’s citation to page 972 of the record refers to the treatment notes
      from May 28, 2008.
                                                       13
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 14 of 15 Page ID #:4808



  1
      opinions. 20 C.F.R. §§ 404.1527(e), 416.927(e); see Tristan v. Berryhill, 752
  2
      F. App’x 516, 517 (9th Cir. 2019) (“The ALJ properly rejected Dr. Posner’s opinion
  3
      that Tristan was unable to work as an opinion on an issue reserved to the
  4
      Commissioner.”). Nevertheless, while the ALJ is not bound by a treating physician’s
  5
      opinion on the ultimate issue of disability, he or she still cannot reject it without
  6
      presenting legally sufficient reasons for doing so. See Hill, 698 F.3d at 1159-1160;
  7
      Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). The ALJ met that obligation
  8
      here by providing the specific and legitimate reasons for rejecting Dr. Park’s opinion
  9
      discussed above. The March 2015 letter does not include any additional objective
 10
      evidence that would alter the Court’s conclusion.
 11
            Finally, relying on Trevizo, 862 F.3d at 998, Plaintiff argues that reversal is
 12
      warranted because the ALJ failed to consider the regulatory factors set forth in 20
 13
      C.F.R. §§404.1527, 416.927. (ECF No. 26 at 13-14.) While an ALJ must consider
 14
      the regulatory factors, there is no requirement that an ALJ explicitly discuss the
 15
      factors in his/her decision. See Kelly v. Berryhill, 732 F. App’x 558, 562-563 n.4 (9th
 16
      Cir. May 1, 2018) (clarifying Trevizo, 871 F.3d at 676); Huddleston v. Berryhill, 2018
 17
      WL 2670588, at *10 (C.D. Cal. May 31, 2018) (Trevizo holds that an ALJ must
 18
      “consider” factors when evaluating a treating physician’s opinion, but courts “have
 19
      declined to read Trevizo as requiring that each factor be explicitly enumerated in the
 20
      ALJ decision.”). Two of the regulatory factors are supportability and consistency
 21
      with the record, both of which the ALJ here expressly discussed. See 20 C.F.R. §
 22
      416.927. In addition, the ALJ acknowledged the length of the treating relationship
 23
      and recognized that Dr. Park was a treating physician. Thus, the record confirms that
 24
      the ALJ’s assessment of Dr. Park’s opinion was consistent with the regulations. See
 25
      Amanda R. v. Saul, 2020 WL 2218769, at *5 (C.D. Cal. May 7, 2020) (ALJ’s
 26
      assessment complied with Trevizo where ALJ “twice acknowledged [physician]’s
 27
      status as Plaintiff's primary care treating physician” and addressed the “supportability
 28

                                                14
Case 5:19-cv-00988-AFM Document 28 Filed 07/31/20 Page 15 of 15 Page ID #:4809



  1
      and consistency of [physician’s] opinion compared to the medical record as a
  2
      whole”); Susan O. v. Comm'r of Soc. Sec., 2019 WL 1777727, at *5 (W.D. Wash.
  3
      Apr. 23, 2019) (ALJ’s assessment complied with regulations and Trevizo where ALJ
  4
      considered two of the regulatory factors – namely, supportability and consistency
  5
      with the record).
  6
                                           ORDER
  7
            IT IS THEREFORE ORDERED that Judgment be entered affirming the
  8
      decision of the Commissioner and dismissing this action with prejudice.
  9

 10
      DATED: 7/31/2020
 11

 12
                                           ____________________________________
 13                                             ALEXANDER F. MacKINNON
 14                                        UNITED STATES MAGISTRATE JUDGE

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              15
